UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No.31)1 DGT Holdings Corp. (Name of Issuer) Common Stock, par value $0.10 (Title of Class of Securities) 23328R107 (CUSIP Number) Warren G. Lichtenstein Steel Partners Holdings L.P. 590 Madison Avenue, 32nd Floor New York, New York 10022 (212) 520-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 5, 2012 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 23328R107 1 NAME OF REPORTING PERSON STEEL PARTNERS HOLDINGS L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENFICIALLY OWNED BY EACH REPROTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.4% 14 TYPE OF REPORTING PERSON PN 2 CUSIP NO. 23328R107 1 NAME OF REPORTING PERSON SPH GROUP LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENFICIALLY OWNED BY EACH REPROTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.4% 14 TYPE OF REPORTING PERSON OO 3 CUSIP NO. 23328R107 1 NAME OF REPORTING PERSON SPH GROUP HOLDINGS LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENFICIALLY OWNED BY EACH REPROTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.4% 14 TYPE OF REPORTING PERSON OO 4 CUSIP NO. 23328R107 1 NAME OF REPORTING PERSON STEEL PARTNERS HOLDINGS GP INC. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENFICIALLY OWNED BY EACH REPROTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.4% 14 TYPE OF REPORTING PERSON CO 5 CUSIP NO. 23328R107 1 NAME OF REPORTING PERSON JOHN J. QUICKE 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 39,000 * 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 39,000 * 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENFICIALLY OWNED BY EACH REPROTING PERSON 39,000 * 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.0% 14 TYPE OF REPORTING PERSON IN * Includes 14,000 Shares underlying options that are exercisable within 60 days of the date hereof. 6 CUSIP NO. 23328R107 1 NAME OF REPORTING PERSON JACK L. HOWARD 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, PF, OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 78,010 * 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 37,510 ** 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENFICIALLY OWNED BY EACH REPROTING PERSON 78,010 * 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.0% 14 TYPE OF REPORTING PERSON IN * Includes 40,000 restricted Shares and 1,000 Shares underlying options that are exercisable within 60 days of the date hereof. ** Includes 1,000 Shares underlying options that are exercisable within 60 days of the date hereof. 7 CUSIP NO. 23328R107 1 NAME OF REPORTING PERSON EMH HOWARD, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION NEW YORK NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENFICIALLY OWNED BY EACH REPROTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) LESS THAN 1% 14 TYPE OF REPORTING PERSON OO 8 CUSIP NO. 23328R107 1 NAME OF REPORTING PERSON LEONARD J. MCGILL 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENFICIALLY OWNED BY EACH REPROTING PERSON - 0 - 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON IN 9 CUSIP NO. 23328R107 1 NAME OF REPORTING PERSON MARK A. ZORKO 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS PF, OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 26,481 * 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 21,481 ** 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENFICIALLY OWNED BY EACH REPROTING PERSON 26,481 * 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) LESS THAN 1% 14 TYPE OF REPORTING PERSON IN * Includes 5,000 restricted Shares and 11,400 Shares underlying options that are exercisable within 60 days of the date hereof. ** Includes 11,400 Shares underlying options that are exercisable within 60 days of the date hereof. 10 CUSIP NO. 23328R107 The following constitutes Amendment No. 31 to the Schedule 13D filed by the undersigned (“Amendment No. 31”).This Amendment No. 31 amends the Schedule 13D as specifically set forth herein. Item 1. Security and Issuer. Item 1 is hereby amended and restated to read as follows: This statement relates to the Common Stock, par value $0.10 (the “Shares”), of DGT Holdings Corp. (the “Issuer”).The address of the principal executive offices of the Issuer is 590 Madison Avenue, 32nd Floor, New York, New York 10022. Item 2. Identity and Background. Item 2 is hereby amended and restated to read as follows: (a)This statement is filed by Steel Partners Holdings L.P., a Delaware limited partnership (“Steel Holdings”), SPH Group LLC, a Delaware limited liability company (“SPHG”), SPH Group Holdings LLC, a Delaware limited liability company (“SPHG Holdings”), Steel Partners Holdings GP Inc., a Delaware corporation (“Steel Holdings GP”), EMH Howard, LLC, a New York limited liability company (“EMH”), Jack L. Howard, Leonard J. McGill, John J. Quicke and Mark A. Zorko.Each of the foregoing is referred to as a “Reporting Person” and collectively as the “Reporting Persons.” Steel Holdings owns 99% of the membership interests of SPHG.SPHG is the sole member of SPHG Holdings.Steel Holdings GP is the general partner of Steel Holdings, the managing member of SPHG and the manager of SPHG Holdings.By virtue of these relationships, each of Steel Holdings, SPHG and Steel Holdings GP may be deemed to beneficially own the Shares owned directly by SPHG Holdings. Jack L. Howard, an officer and director of Steel Holdings GP, is a director of the Issuer.EMH is an affiliate of Mr. Howard.Leonard J. McGill, an officer of Steel Holdings GP, is Vice President and General Counsel of the Issuer.John J. Quicke, an employee of a subsidiary of Steel Holdings, is President and Chief Executive Officer of the Issuer.Mark A. Zorko, an employee of a subsidiary of Steel Holdings, is Chief Financial Officer and Secretary of the Issuer.Accordingly, the Reporting Persons are hereby filing a joint Schedule 13D. Set forth on Schedule A annexed to Amendment No. 30 to the Schedule 13D (“Schedule A”) is the name and present principal business, occupation or employment and the name, principal business and address of any corporation or other organization in which such employment is conducted of the executive officers and directors of Steel Holdings GP.To the best of the Reporting Persons’ knowledge, except as otherwise set forth herein, none of the persons listed on Schedule A beneficially owns any securities of the Issuer or is a party to any contract, agreement or understanding required to be disclosed herein. (b)The principal business address of each of the Reporting Persons is 590 Madison Avenue, 32nd Floor, New York, New York 10022. (c)Steel Holdings is a global diversified holding company that engages in multiple businesses through consolidated subsidiaries, associated companies and other interests.Steel Holdings owns and operates businesses and has significant interests in leading companies in various industries, including diversified industrial products, energy, defense, banking, insurance, food products and services, oilfield services, sports, training, education, and the entertainment and lifestyle industries.Steel Holdings may seek to obtain majority or primary control, board representation or other significant influence over the businesses in which it holds an interest.The principal business of SPHG Holdings is holding securities for the account of Steel Holdings.The principal business of SPHG is serving as the sole member of SPHG Holdings and other affiliates.The principal business of Steel Holdings GP is serving as the general partner of Steel Holdings, the managing member of SPHG and the manager of SPHG Holdings. 11 CUSIP NO. 23328R107 The principal occupation of Jack L. Howard is serving as the President of Steel Holdings GP and serving as a principal of Mutual Securities, Inc., a registered broker dealer.EMH is a family-owned holding company whose principal business is investing in securities.The principal occupation of Leonard J. McGill is serving as Senior Vice President, General Counsel and Secretary of Steel Holdings GP.The principal occupation of John J. Quicke is serving as a Managing Director and operating partner of Steel Partners LLC, a subsidiary of Steel Holdings.The principal occupation of Mark A. Zorko is serving as Chief Financial Officer in Residence of SP Corporate Services, LLC, a management and advisory services company. (d)No Reporting Person nor any person listed on Schedule A has, during the last five years, been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e)No Reporting Person nor any person listed on Schedule A has, during the last five years, been party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)Each of the individuals who are Reporting Persons or listed on Schedule A are citizens of the United States of America.Each of the entities (other than EMH) who are Reporting Persons are organized under the laws of the State of Delaware.EMH is organized under the laws of the State of New York. Item 3. Source and Amount of Funds or Other Consideration. Item 3 is hereby amended and restated to read as follows: The aggregate purchase price of the 2,050,173 Shares owned directly by SPHG Holdings is approximately $17,140,490, including brokerage commissions.Such Shares were acquired with funds of SPHG Holdings and an affiliated entity that initially purchased a portion of the Shares prior to being contributed to SPHG Holdings. The aggregate purchase price of the 35,975 Shares owned by EMH is approximately $252,185, including brokerage commissions.Such Shares were acquired with the working capital of EMH. The aggregate purchase price of the 1,035 Shares owned directly by Mr. Howard is approximately $13,300, including brokerage commissions.Such Shares were acquired with personal funds.Mr. Howard also owns (a) options that are exercisable within 60 days of the date hereof to purchase 1,000 Shares and (b) 40,000 restricted Shares, all of which were awarded to him in his capacity as a director of the Issuer. 12 CUSIP NO. 23328R107 Mr. Quicke owns options that are exercisable within 60 days of the date hereof to purchase 14,000 Shares.The 25,000 Shares he owns directly were awarded to him in his capacity as an executive officer and a director of the Issuer. The aggregate purchase price of 10,081 Shares owned directly by Mr. Zorko is approximately $95,915, including brokerage commissions.Such Shares were acquired with personal funds.Mr. Zorko also owns (a) options that are exercisable within 60 days of the date hereof to purchase 11,400 Shares, and (b) 5,000 restricted Shares, all of which were awarded to him in his capacity as an executive officer of the Issuer. SPHG Holdings effects purchases of securities primarily through margin accounts maintained for it with prime brokers, which may extend margin credit to it as and when required to open or carry positions in the margin accounts, subject to applicable federal margin regulations, stock exchange rules and the prime brokers’ credit policies.In such instances, the positions held in the margin accounts are pledged as collateral security for the repayment of debit balances in the accounts. Item 5. Interest in Securities of the Issuer. Item 5(a) is hereby amended and restated to read as follows: (a)The aggregate percentage of Shares reported owned by each person named herein is based upon 3,839,468 Shares outstanding, which is the total number of Shares outstanding as of July 12, 2012 as reported in the Issuer’s Schedule 14A filed with the Securities and Exchange Commission on July 18, 2012. As of the close of business on September 6, 2012, SPHG Holdings owned directly 2,050,173 Shares, constituting approximately 53.4% of the Shares outstanding.By virtue of their relationships with SPHG Holdings, each of Steel Holdings, SPHG and Steel Holdings GP may be deemed to beneficially own the Shares owned directly by SPHG Holdings. As of the close of business on September 6, 2012, EMH owned directly 35,975 Shares, constituting less than 1% of the Shares outstanding.By virtue of his relationship with EMH discussed in further detail in Item 2, Jack L. Howard may be deemed to beneficially own the Shares owned by EMH.Mr. Howard beneficially owns an additional 42,035 Shares, consisting of 1,035 Shares he owns directly, 40,000 restricted Shares he owns directly and 1,000 Shares issuable upon the exercise of options, which, together with the 35,975 Shares owned by EMH that Mr. Howard may also be deemed to beneficially own, constitutes approximately 2.0% of the Shares outstanding. As of the close of business on September 6, 2012, John J. Quicke beneficially owned 39,000 Shares, consisting of 25,000 Shares he owns directly and an additional 14,000 Shares issuable upon the exercise of options, constituting approximately 1.0% of the Shares outstanding. As of the close of business on September 6, 2012, Mark A. Zorko beneficially owned 26,481 Shares, consisting of 10,081 Shares he owns directly, 5,000 restricted Shares he owns directly and an additional 11,400 Shares issuable upon the exercise of options, constituting less than 1% of the Shares outstanding. As of the close of business on September 6, 2012, Leonard J. McGill did not own any Shares. 13 CUSIP NO. 23328R107 Item 5(c) is hereby amended to add the following: (c)On August 29, 2012, the Issuer awarded to Jack L. Howard, in his capacity as a director of the Issuer, 40,000 restricted Shares pursuant to the Issuer’s Amended and Restated 2007 Incentive Stock Plan, as amended.Such restricted Shares vest in full on August 29, 2013. Schedule B annexed hereto lists all other transactions in the Shares by the Reporting Persons during the past 60 days.All of such transactions were effected in the open market. Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. Item 6 is hereby amended to add the following: Pursuant to Rule 13d-1(k) promulgated under the Exchange Act, the Reporting Persons have entered into an agreement with respect to the joint filing of this statement, and any amendment or amendments thereto. Except as set forth herein, there are no contracts, arrangements, understandings or relationships among the Reporting Persons, or between the Reporting Persons and any other person, with respect to the securities of the Issuer. Item 7. Material to be Filed as Exhibits. Item 7 is hereby amended to add the following exhibits: Joint Filing Agreement by and among Steel Partners Holdings L.P., SPH Group LLC, SPH Group Holdings LLC, Steel Partners Holdings GP Inc., EMH Howard, LLC, Jack L. Howard, Leonard J. McGill, John J. Quicke and Mark A. Zorko, dated September 7, 2012. Powers of Attorney. 14 CUSIP NO. 23328R107 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:September 7, 2012 STEEL PARTNERS HOLDINGS L.P. By: Steel Partners Holdings GP Inc. General Partner By: /s/ Jack L. Howard Jack L. Howard, President SPH GROUP LLC By: Steel Partners Holdings GP Inc. Managing Member By: /s/ Jack L. Howard Jack L. Howard, President SPH GROUP HOLDINGS LLC By: Steel Partners Holdings GP Inc. Manager By: /s/ Jack L. Howard Jack L. Howard, President STEEL PARTNERS HOLDINGS GP INC. By: /s/ Jack L. Howard Jack L. Howard, President /s/ John J. Quicke JOHN J. QUICKE /s/ Jack L. Howard JACK L. HOWARD Individually and as attorney-in-fact for Mark A. Zorko EMH HOWARD, LLC By: /s/ Jack L. Howard Jack L. Howard Managing Member /s/ Leonard J. McGill LEONARD J. McGILL 15 CUSIP NO. 23328R107 SCHEDULE B Transactions in the Shares of the Issuer During the Past 60 Days Except as Set Forth in Item 5(c) Class of Security Securities Purchased Price ($) Date of Purchase SPH GROUP HOLDINGS LLC Common Stock 07/19/12 Common Stock 07/20/12 Common Stock 07/23/12 Common Stock 09/04/12 Common Stock 09/05/12 Common Stock 09/06/12
